Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuyel et al. (US 2005/0001747).
With regard to claim 1, Kuyel discloses in Figure 1: 
A semiconductor device performing sequential comparison of an analog input signal and a reference voltage to digitally convert the analog input signal (Para 49: it should be understood that although the presently disclosed DAC calibration technique is described in the context of a DAC, essentially the same principles may also be applied to analog-to-digital converters (ADCs) that include internal DACs) the semiconductor device (see abstract) comprising: an upper DAC generating (102) a high-voltage region of the reference voltage based on a predetermined code (MSB code); a lower DAC (112: receives the least significant bit) generating a low-voltage region of the reference voltage based on the code (LSB code); (it is to be noted that Kuyel contemplates a resistor string DAC that comprises a high voltage reference and low voltage reference which can be respectively connected to the DAC// para 4:one reference voltage may be a positive voltage ranging from about 1 to 5 volts, and the other reference voltage may be a negative voltage ranging from about -1 to -5 volts. Accordingly, the resistor string forms a voltage divider network, and each voltage tap of the resistor string is accessible to obtain a desired digital-to-analog conversion.); and an injector DAC (113, 114) having a same configuration as that of the lower DAC and adjusting the low-voltage region of the reference voltage (Vref-) (see para 30: either the calibration DAC 113 or the calibration DAC 114 receives a new PWL breakpoint code value at its input to change the value of the reference voltage Vref+ or Vref- provided to the calibration DAC 112).
Kuyel fails to teach that the lower DAC and the injector DAC have the same configuration. Kuyel is silent with regard to the configuration of the DACs. However, it is well known in the art multiple converters disposed on the same integrated circuits may have different configurations. Hence, anyone having ordinary skill in the art would have been motivated to implement the lower DAC and the injecting DAC of Kuyel with same configuration for perhaps easy fabrication and design. 
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845